Exhibit (p) Investment Advisory/Mutual Fund Code of Ethics rev: February 27, 2008 TABLE OF CONTENTS I. General Principles 1 II. Scope of the Code 2 III. Standards of Business Conduct 2 A.Compliance with Laws and Regulations 2 B.Conflicts of Interest 3 C.Insider Information 4 D.Gifts and Entertainment 4 E.Political Contribution 7 F.Confidentiality Policy 7 G.Activities Away From Baird 8 H.Marketing and Promotional Activities 10 1.Testimonials 10 IV. Compliance Procedures 10 A.Personal Securities Transactions 10 B.Personal Securities Transaction Procedures and Reporting 12 1.Preclearance Procedures 12 2.Blackout Periods 12 3.Baird Funds Trading Restrictions 14 4.Exempt Transactions 15 5.Reporting Requirements & Certification of Compliance 16 C.Fund Directors 18 D.Non-Discretionary Advisory Accounts 18 V. Recordkeeping 18 VI. Form ADV Disclosure 19 VII. Administration and Enforcement of the Code of Ethics 19 A.Training and Education 19 B.Annual Review 19 C.Board Approval 19 D.Report to Board 20 E.Reporting Violations 20 F.Sanctions 20 G.Further Information Regarding the Code of Ethics 20 VIII. Definitions 20 i I. General Principles Robert W.
